DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 31, the term “a roughness” in claim  31 is a relative term which renders the claim indefinite. The term “a roughness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Nowhere in the specification provides a standard level (i.e., parameters) for the term “a roughness”.
● Claim 41, lines 2-3, the limitation “wherein the first electronic component comprises a body and a circuit layer disposed under the body, the deep trench capacitors are disposed in the body” is unclear.  It is noted that claim 41 indirectly depends on claim 36.  Claim 36 recites “the second electronic component comprises a plurality of deep trench capacitors”.  Therefore, it is not clear that how the same deep trench capacitors can be formed within both first and second electronic components.
It seems that “the first electronic component” in claim 41 is referred to “the second electronic component” as previously mentioned in claim 36.  Therefore, for the examination purpose, “the first electronic component” in claim 41 is assumed as the second electronic component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2021/0305146) in view of Shih (US 2021/0257304).
Regarding claim 30, Chen (Figs. 9 and 17, especially Fig. 17) discloses a semiconductor package structure, comprising: a first electronic component  121 ([0031]) having a first surface; a second electronic component  101 ([0017]) disposed over the first surface of the first electronic component, wherein the second electronic component 101 comprises a plurality of deep trench capacitors 105 ([0017]) each having a first surface facing toward the first electronic component; and a conductive through via 103 ([0018]) extending through the second electronic component and having a first end surface facing toward the first electronic component.
Chen further disclose the first end surface of the conductive through via 103  in electrical contacts with conductive lines of the redistribution layer 107 (0021]), but Chen does not disclose the first end surface of the conductive through via is at a lower elevation than the first surface of each of the deep trench capacitors relative to the first surface of the first electronic component.
However, Shih (abstract’s figure) teaches a semiconductor package structure comprising:  an electronic component including capacitors 114 ([0038]), and a conductive through via 132 extending through the electronic component, wherein the first end surface of the conductive through via 132 is at a lower elevation than the first surface of the trench capacitors 114 relative to the bottom surface of the electronic component.  Accordingly, it would have been obvious to modify the package structure of Chen by forming the first end surface of the conductive through via being at a lower elevation than the first surface of the trench capacitors relative to the bottom surface of the second electronic component or the first surface of the first electronic component because the contact locations of the first end surface of the conductive through via can be adjusted as needed, according to the requirements of the circuit layout.
Regarding claim 31, Chen (Figs. 9 and 17) further discloses: a conductive pillar 106 disposed over the first surface of the first electronic component  121 and having an end surface facing away from the first electronic component; and an encapsulant 108 disposed over the first surface of the first electronic component and encapsulating the second electronic component and the conductive pillar, the encapsulant 108 having a surface facing away from the first surface of the first electronic component, wherein the conductive through via 106 has a second end surface opposite to the first end surface thereof.
Chen further discloses that the end surface of the conductive pillar 106, the surface of the encapsulant 108 and the second end surface of the conductive through via 103 are planarized by the same etching process (see Fig. 15). Therefore, the roughness of the end surface of the conductive pillar, the roughness of the surface of the encapsulant, and the roughness of the second end surface of the conductive through via would be substantially the same.
Regarding claim 33, Chen (Figs. 9 and 17) further discloses: the second electronic component 101 comprises a body, and the deep trench capacitors 105 are disposed in the body, wherein the second electronic component  101 further comprises a conductive pad (not shown, corresponding to conductive pad of 107, “107 provides electrical connections among… the electrical components 105”, [0019]) adjacent to the body, wherein the conductive pad is in contact with at least one of the deep trench capacitors (electrical connections between conductive pad of 107 and 105, [0019]), and wherein the conductive pad has a bottom surface facing toward the first electronic component.
 Chen does not disclose the bottom surface of the conductive pad is at a higher elevation than the first end surface of the conductive through via relative to the first surface of the first electronic component.
However, Shih (abstract’s figure) teaches a semiconductor package structure comprising:  an electronic component including capacitors 114 ([0038]) and a conductive pad 140 adjacent to the body, wherein the conductive pad 140 is in contact with the capacitors ([0048]), and wherein the conductive pad has a bottom surface being at a higher elevation than the first end surface of the conductive through via 132 relative to the bottom surface of the electronic component.  Accordingly, it would have been obvious to modify the package structure of Chen by forming the bottom surface of the conductive pad being at a higher elevation than the first end surface of the conductive through via relative to the bottom surface of the second electronic component or the first surface of the first electronic component because the contact locations of the conductive pad and the first end surface of the conductive through via can be adjusted as needed, according to the requirements of the circuit layout.
Regarding claims 34-35, Chen (Figs. 9 and 17) further discloses: the second electronic component 101 comprises a circuit layer 107 ([0021]), wherein the circuit layer 107 includes a passivation layer and a conductive layer within the passivation layer ([0021]), and wherein the conductive layer of the circuit layer 107 is electrically connected to the deep trench capacitors 105 through the conductive pad of the second electronic component ([0019]); and the second electronic component 101 comprises a body, and the deep trench capacitors 105 are disposed in the body, wherein the second electronic component further comprises a passivation layer 107 ([0021]) disposed between the first electronic component 121 and the body of the second electronic component, wherein the conductive through via 103 extends through the body and the passivation layer 107 (as taught by Shih above) of the second electronic component, and wherein the passivation layer 107 is in contact with the deep trench capacitors 105.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Shih as applied to claim 30 above, and further in view of Kim et al (US 2021/0272906).
Chen (Figs. 9 and 17) discloses a conductive pillar 106 disposed over the first surface of the first electronic component and beside a left or right lateral surface of the second electronic component.
Chen does not disclose more than one conductive pillars disposed on both left and right lateral surfaces of the second electronic component.  
However, Kim (Fig. 1) teaches a semiconductor package comprising more than one conductive pillars 119 disposed on both left and right lateral surfaces of an electronic component 113.  Accordingly, it would have been obvious to further modify the package structure of Chen by forming more than one conductive pillars disposed on both left and right lateral surfaces of the second electronic component in order to provide additional electrical contacts to the first surface of the first electronic components.
Claims 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2021/0305146) in view of Lin (US 2015/0021785).
Regarding claim 36, Chen (Figs. 9 and 17, especially Fig. 17) discloses a semiconductor package structure, comprising: a first electronic component 121; a conductive pillar 106 disposed over the first electronic component; a second electronic component 101 disposed over the first electronic component, wherein the second electronic component 101 comprises a plurality of deep trench capacitors105 ([0017]); and a first conductive through via 103 extending through the second electronic component, 
Chen discloses a first group of the deep trench capacitors 105, but does not disclose the first group of the deep trench capacitors being spaced apart from a second group of the deep trench capacitors by the conductive through via.
However, Lin (Fig. 2D) teaches a semiconductor package structure, comprising: a second electronic component 100 comprises a plurality of capacitors 103 (i.e., “capacitors”, [0012]); and a first conductive through via 400 extending through the second electronic component, wherein a first group of the capacitors 103 is spaced apart from a second group of the capacitors 103 by the conductive through via 400.  Accordingly, it would have been obvious to modify the package structure of Chen by forming an addition second group of the deep trench capacitors spaced apart from the first group of the deep trench capacitors by the conductive through via in order to improve the integration density of the second electronic component, as taught by Lin ([0003]).
Regarding claims 37-38, in Fig. 9 of Chen, if interpreting first half of the plurality of capacitors 105 being the first group and the second half of the plurality of capacitors 105 being a third group, then Chen further discloses: a third group of the deep trench capacitors (second half of 105) adjacent to the first group of the deep trench capacitors (first half of 105) and spaced apart from the second group of the deep trench capacitors (as modified by Lin above) by the conductive through via 103; and  a second conductive through via 103 extending through the second electronic component 101, wherein the first group of the deep trench capacitors and the third group of the deep trench capacitors 105 are disposed between the first conductive through via 103 and the second conductive through via 103.  
Regarding claims 39-41, Chen (Figs. 9 and 17) further discloses: the second electronic component 101 comprises a body and a circuit layer 107 (Fig. 9 and [0021]) disposed under the body, the deep trench capacitors 105 are disposed in the body, wherein the circuit layer 107 comprises a passivation layer and a conductive layer within the passivation layer ([0021]), wherein the passivation layer is in contact with the body of the second electronic component 101 (Fig. 9).
 Chen does not disclose the first group of the deep trench capacitors and the second group of the deep trench capacitors are electrically connected to the conductive through via through the conductive layer of the circuit layer.
However, Lin (Fig. 2D) further teaches the first group of the deep trench capacitors 103 (i.e., capacitors, [0012]) and the second group of the deep trench capacitors 103 are electrically connected to the conductive through via 400 through the conductive layer 510 (labeled in Fig. 1D) of the circuit layer 500.  Accordingly, it would have been obvious to further modify the package structure of Chen by electrically connecting the first group of the deep trench capacitors and the second group of the deep trench capacitors to the conductive through via through the conductive layer of the circuit layer in order to connect the first and second groups of the capacitors in series that would provide a single (equivalent) capacitor having a desirable capacitance value.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Lin as applied to claim 36 above, and further in view of Chen et al (US 2019/0067244).
Chen ‘146 (Figs. 9 and 17) discloses an electrical connection element 129 disposed over the second electronic component 101 and electrically connected to the conductive through-via 103, wherein the electrical connection element 129 has a first projecting area on a top surface of the first electronic component, the conductive through-via 103 has a second projecting area 127 on the top surface of the first electronic component, and the deep trench capacitors 105 have a third projecting area on the top surface of the first electronic component.
Chen ‘146 does not disclose the electrical connection element is offset from the conductive through-via.
However, Chen ‘244 (Fig. 1) teaches a semiconductor package structure comprising: the electrical connection element 107 is offset from the conductive through-via 103h by a distance in the direction parallel with a top end surface of the conductive through-via facing away from the first electronic component 101.  Accordingly, it would have been obvious to further modify the package structure of Chen ‘146 by forming the electrical connection element being offset from the conductive through-via  because it is well known in order to fan-out the electrical contact of the electrical connection element to a different location. 
Neither Chen ‘146 nor Chen ‘244 disclose the first projecting area and the second projecting area are non-overlapping, and the first projecting area overlaps the third projecting area.
However, there is no evidence of record to indicate that placing the first, second and third projecting areas at locations as claimed would achieve unexpected results. Therefore, it would have been obvious to have the first projecting area and the second projecting area being non-overlapping, and the first projecting area overlapping the third projecting area because rearranging of the first, second and third projecting areas is an obvious design choice since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 43-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2021/0305146) in view of Chen et al (US 2019/0067244) .
Regarding claim 43, Chen ‘146 (Figs. 9 and 17) discloses a semiconductor package structure, comprising: a first electronic component 121; a first conductive pillar 106 disposed over the first electronic component; a second electronic component 101 disposed over the first electronic component; a first conductive through via 103 extending through the second electronic component; and an encapsulant 108 disposed between the first electronic component and the second electronic component.
Chen ‘146 does not disclose a lateral surface of the first electronic component is substantially aligned with a lateral surface of the encapsulant.
However, Chen ‘244 (Fig. 1) teaches a semiconductor package structure comprising a first electronic component 101 ([0017]) being substantially aligned with a lateral surface of the encapsulant 104.  Accordingly, it would have been obvious to modify the package structure of Chen ‘146 by forming the lateral surface of the first electronic component being substantially aligned with a lateral surface of the encapsulant in order to reduce the size of the semiconductor package structure.  Furthermore, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 44, Chen ‘244 (Fig. 1) further teaches: the second electronic component 103 comprises a body and a first passivation layer 103b disposed under the body of the second electronic component, wherein a thickness of the passivation layer 103b is thinner than that of the body, and wherein the first conductive through via 103h extends through the body and the passivation layer of the second electronic component.
Regarding claim 48, Chen ‘146 (Figs. 9 and 17) discloses the first conductive pillar 106 is disposed beside a lateral surface of the second electronic component 101 and the first conductive through via 103 is disposed adjacent to the lateral surface of the second electronic component.
Chen ‘146 does not disclose a distance between the first conductive pillar and the lateral surface of the second electronic component is greater than a distance between the first conductive through via and the lateral surface of the second electronic component.
However, there is no evidence of record to indicate that the placing the first conductive pillar and the first conductive through via at the locations as claimed would achieve unexpected results. Therefore, it would have been obvious to arrange the first conductive pillar and the first conductive through via, such that a distance between the first conductive pillar and the lateral surface of the second electronic component being greater than a distance between the first conductive through via and the lateral surface of the second electronic component because rearranging of the first conductive pillar and the first conductive through via is an obvious matter of design choice depending upon the desired integrated circuit layout since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al ‘146 and Chen et al ‘244 as applied to claim 44 above, and further in view of Shih (US 2021/0257304).
Regarding claim 45, neither Chen ‘146 nor Chen ‘244 teaches the second electronic component comprises a second passivation layer disposed under the first passivation layer of the second electronic component, and the first conductive through via at least partially disposed within the second passivation layer.
However, Shih (abstract figure) teaches an electronic component comprising first and second passivation layers (i.e., multilevel of interconnect lines, see annotations in figure reproduced below, also see [0049]), a second passivation layer disposed under the first passivation layer of the second electronic component, and the first conductive through via 132 at least partially disposed within the second passivation layer.  Accordingly, it would have been obvious to further modify the package structure of Chen ‘146 by forming a second passivation layer disposed under the first passivation layer of the second electronic component, and  the first conductive through via at least partially disposed within the second passivation layer because the contact locations of the first conductive through via can be adjusted as needed, according to the requirements of the circuit layout.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd)][AltContent: textbox (1st)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    186
    366
    media_image1.png
    Greyscale


Regarding claim 46, Shih (abstract figure) further discloses: the first conductive through via comprises a passivation layer 124 ([0033]) and a conductive layer 132 surrounded by the passivation layer, wherein the passivation layer 124 of the first conductive through via has a bottom end surface within the second passivation layer and the conductive layer has a bottom end surface within the second passivation layer, and wherein the bottom end surface of the passivation layer 124 is substantially aligned with the bottom end surface of the conductive layer 132.
Claims 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al ‘146 and Chen et al ‘244 as applied to claim 43 above, and further in view of Kim et al (US 2021/0272906).
Regarding claim 47, neither Chen ‘146 nor Chen ‘244 disclose a second conductive pillar and the arrangement of the second conductive pillar beside the lateral surface of the second electronic component as claimed.
However, Kim (Fig. 1) teaches a semiconductor package comprising:  first and  second conductive pillars 119, the first conductive pillar 119 disposed between the second conductive pillar 119 and a lateral surface of the electronic component 113, wherein the first conductive pillar and the second conductive pillar 119 are disposed beside the lateral surface of the electronic component 113.  Accordingly, it would have been obvious to further modify the package structure of Chen ‘146 by forming more than one conductive pillars disposed beside the lateral surface of the second electronic component in order to provide additional electrical contacts to the first surface of the first electronic components.
Neither Chen ‘146 nor Kim disclose a pitch between the first conductive pillar and the second conductive pillar is greater than a distance between the first conductive pillar and the lateral surface of the second electronic component.
However, there is no evidence of record to indicate that the placing the first conductive pillar and the second conductive pillar at the locations as claimed would achieve unexpected results. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).Therefore, it would have been obvious to arrange the first conductive pillar and the second conductive pillar, such that a pitch between the first conductive pillar and the second conductive pillar being greater than a distance between the first conductive pillar and the lateral surface of the second electronic component because rearranging of the first and second conductive pillars is an obvious matter of design choice depending upon the desired integrated circuit layout.
Regarding claim 49, Chen ‘146 (Figs. 9 and 17) discloses the second electronic component 101 has a left lateral surface and a right lateral surface, the first conductive pillar 106 disposed beside the left lateral surface of the second electronic component, the first conductive through via 103 is disposed adjacent to the left lateral surface of the second electronic component, and a second conductive through via 103 extending through the second electronic component and adjacent to the right lateral surface of the second electronic component.
Chen ‘146 does not disclose an additional second conductive pillar disposed on the first electronic component and beside the right lateral surface of the second electronic component.
However, Kim (Fig. 1) teaches a semiconductor package comprising:  a first conductive pillar 119 disposed beside the left lateral surface of the electronic component and a second conductive pillar disposed beside the right lateral surface of the electronic component.  Accordingly, it would have been obvious to further modify the package structure of Chen ‘146 by forming an additional second conductive pillar disposed on the first electronic component and beside the right lateral surface of the second electronic component in order to provide additional electrical contacts to the first surface of the first electronic components.
Neither Chen ‘146 nor Kim disclose a distance between the second conductive pillar and the second conductive through via being greater than a distance between the first conductive pillar and the first conductive through via.
However, there is no evidence of record to indicate that the placing the first conductive pillar and the second conductive pillar at the locations as claimed would achieve unexpected results. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).Therefore, it would have been obvious to arrange the first conductive pillar and the second conductive pillar, such a distance between the second conductive pillar and the second conductive through via being greater than a distance between the first conductive pillar and the first conductive through via because rearranging of the first and second conductive pillars is an obvious matter of design choice depending upon the desired integrated circuit layout.
Response to Arguments
Applicant’s arguments with respect to new claims filed on 06/24/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHAT X CAO/           Primary Examiner, Art Unit 2817